DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/21/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn Rejections
In view of the current amendments, the 35 U.S.C. § 112(a) rejection of claim 22 has been withdrawn.
Response to Arguments
Applicant’s arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
Response to Arguments
Applicant’s arguments concerning Bergo, US 2012/0202709 are moot in view of the new grounds of rejection that follow.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 39 and 40 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 13 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “…each sealed from a top portion thereof by a bead” in the claim. While the bead may provide a covering, a bead does not appear to be claimed as part of the apparatus.  It is unclear if the claim actually recites the inclusion of the bead. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10-18 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergo WO 2014/176435 as cited in the IDS filed on 03/06/2022.
Regarding claims 1 and 39, Bergo discloses a device comprising  a multiwell plate comprising a plurality of wells; and a plurality of microwell arrays each comprising a plurality of microwells, the each microwell array located within and at a bottom portion of each well of the plurality of wells (in FIG.1, the microwell plates used for the fabrication of reactive bead microarrays may be subdivided into “pads” or subarrays of microwells. For example, some experiments disclosed in the instant specification utilized microwell plates that contained 16 (8 x 2) sub-arrays, each sub-array containing169 (13 x 13) microwells within a 7 x 7 mm area; paragraph 194), wherein the diameter and depth of each microwell is in the range of about 7 µm to about 1 mm (In an embodiment, the dimensions of individual microwells are selected according to the dimensions of individual beads to be placed inside the corresponding microwells. In an embodiment, the beads to be placed inside the corresponding microwells are approximately spherical and monodisperse. In an embodiment, the cylindrical microwells selected for accepting individual beads, which have a mean diameter of D, have depth that is not less than 0.3 x D and not greater than 2.0 x D. For example, microwells capable of accepting 90 micron beads should have depth not less than approximately 27 micron and not greater than approximately 180 micron. In an embodiment, the cylindrical microwells for accepting individual beads, which have a mean diameter of D, have diameter that is not less than 1.2 x D and not greater than 2.5 x D. For example, microwells capable of accepting 90 micron beads should have diameter not less than approximately 108 micron and not greater than approximately 225 micron.) as discussed in at least paragraphs 96-97 and 287-288; claim 3. See Figs. 11A and 11B reproduced below. 

    PNG
    media_image1.png
    577
    1103
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    555
    1172
    media_image2.png
    Greyscale
 
Regarding claim 2, Bergo appears to disclose that each of the plurality of microwells within each microwell array comprise a uniform depth and diameter as shown in Figs. 1, 11A and 11B, See also  paragraphs 77, 96 and 194. Bergo also discloses in paragraph 94 that In an embodiment, individual microwells within the microwell plate have similar shape and dimensions.
Regarding claim 10, Bergo discloses wherein the multiwell plate is a 96-well plate, or a 24-well plate as discussed in at least paragraphs 74, 95 and 211. 
Regarding claim 11, Bergo discloses a plurality of microwells for holding cells as discussed in at least paragraphs 211 and 216 and shown in Fig. 6C, 6D and 6F. Furthermore, the contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Therefore, the plurality of microwells of Bergo are capable of comprising cells at the bottom of the microwells. 
Regarding claim 12, Bergo discloses a plurality of microwells [102] for holding respective microbeads [104] as disclosed in at least paragraphs 77 and 218 and shown in Figs. 1, 5A-5E. 
Furthermore, Figs. 5A, 5B, 5D and 5E appear to show a microwell is sealed with a bead from the top.

Additionally, the contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 13, Bergo discloses that the microbeads are made of hydrogel as disclosed in at least paragraphs 81 and 93.
Regarding claim 14, Bergo discloses Bergo discloses wherein the hydrogel is polyacrylamide as disclosed in at least paragraphs 81.
Regarding claim 15, Bergo discloses wherein the drug-eluting microbeads are made of a hydrocarbon polymer (e.g., polystyrene) as disclosed in at least paragraphs 81 and 97. 
Regarding claim 16, Bergo discloses wherein the drug-eluting microbeads are made of a polystyrene as disclosed in at least paragraphs 81 and 97. 
Regarding claim 17, Bergo discloses that the surface of the microbeads may be bound with active agents as disclosed in at least paragraph 128 and 134. Therefore, the microbeads of Bergo are capable of being bound with a drug.
Furthermore, the contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 18, Bergo discloses wherein the microbeads are labeled with one or more fluorescing  nanoparticle as disclosed in at least paragraphs 81, 84, 205 and 502. 
Furthermore, the contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 38, as best as can be understood, Bergo discloses wherein the line along the top of two adjacent microwells [103] in microwell array meet as shown in at least Fig. 1. 
Regarding claim 40, Bergo discloses a plurality of microwells for holding cells as discussed in at least paragraphs 211 and 216 and shown in Fig. 6C, 6D and 6F. Therefore, the plurality of microwells of Bergo are capable of comprising cells at the bottom of the microwells. 
Bergo also discloses a plurality of microwells [102] for holding respective microbeads [104] as disclosed in at least paragraphs 77 and 218 and shown in Figs. 1, 5A-5E. Furthermore, Figs. 5A, 5B, 5D and 5E appear to show a microwell is sealed with a bead from the top. Therefore, the plurality of microwells of Bergo are capable of being sealed by a bead as shown in at least Figs. 5A, 5B, 5D and 5E. Furthermore, the contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Finally, Bergo discloses that the microbeads are made of hydrogel as disclosed in at least paragraphs 81 and 93.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bergo WO 2014/176435 as applied above to claims 1, 2, 10-18 and 38-40.
Regarding claim 4, Bergo does not explicitly disclose wherein each microwell in the plurality of microwells has a depth of about 150µm and a top diameter in the range of about 100 µm to about 400 µm. However, Bergo discloses the dimensions of individual microwells are selected according to the dimensions of individual beads to be placed inside the corresponding microwells. In an embodiment, the beads to be placed inside the corresponding microwells are approximately spherical and monodisperse. In an embodiment, the cylindrical microwells selected for accepting individual beads, which have a mean diameter of D, have depth that is not less than 0.3 x D and not greater than 2.0 x D. For example, microwells capable of accepting 90 micron beads should have depth not less than approximately 27 micron and not greater than approximately 180 micron. In an embodiment, the cylindrical microwells for accepting individual beads, which have a mean diameter of D, have diameter that is not less than 1.2 x D and not greater than 2.5 x D. For example, microwells capable of accepting 90 micron beads should have diameter not less than approximately 108 micron and not greater than approximately 225 micron.) as discussed in at least paragraphs 96-97 and 287-288. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. depth and/or diameter, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding claim 19, Bergo discloses wherein the microbeads are labeled with one or more fluorescing  nanoparticle as disclosed in at least paragraphs 81, 84, 205 and 502. 
While Bergo does not explicitly disclose that the nanoparticle is a qDot, absent unexpected results, it would have been obvious to one having ordinary skill in the art to label the microbeads with qDots, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Furthermore, the contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 21, Bergo does not explicitly disclose wherein the microwell array comprises at least 80,000 microwells. However, Bergo does disclose that The number of wells, dimensions and shape of individual wells, spacing of wells and the volume of individual wells may be controlled by using different multi-well gaskets as discussed in paragraph 259.

Regarding claim 22, Bergo does not explicitly disclose wherein the upper portion is not flat.
However, Bergo disclose wherein the plurality of microwells each comprise a bottom portion, an upper portion opposing the bottom portion, and surfaces extending from the upper portion toward the bottom portion, wherein the plurality of microwells are configured to cause cells to fall toward the bottom portion as shown in Figs. 4, A, 4C, 5A, 5C, 16C and 16D and reproduced below.
Bergo also discloses that the microwell plates may have variable linear dimensions, variable arrangement of individual microwells, variable shape and dimensions of individual microwells. The microwell platcs may also incorporate various additional features, such as microchannels or other microfluidic elements, as discussed in at least paragraph 87. The number of wells, dimensions and shape of individual wells, spacing of wells and the volume of individual wells may be controlled by using different multi-well gaskets. For example, both square and round shaped wells may be utilized, among other shapes as discussed in paragraph 259.
The shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed microstructure was significant. See MPEP §2144.04 (IV)(B). 
.   
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bergo WO 2014/176435 as applied above to claims 1-2, 4, 10-19, 21-22 and 38-40, and further in view of Yamauchi et al. (hereinafter Yamauchi) US 2017/0242020.
Regarding claim 5, Bergo does not explicitly disclose wherein the microwell array microarray comprises a plurality of microwells comprising conical frustums with opening angles in the range from 0 to 40°.  
Yamauchi discloses microwells comprising conical frustums as discussed in paragraph 49.
Since it was well known in the art to provide microwells in the shape of a conical frustum as evidenced by Yamauchi, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent microwell shape since the same expected assay would have been achieved.  The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Furthermore, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed microstructure was significant. See MPEP §2144.04 (IV)(B). 
As to the opening angles of the microwell, Bergo discloses in paragraph 96 that the dimensions of the microwell may vary. Therefore, absent unexpected results, such modification 
Regarding claim 6, Bergo does not explicitly disclose wherein each microwell in the plurality of microwells comprises an opening angle of 34°, a depth of about 150 µm, a diameter at the bottom of about 50 µm, and a diameter at the top of about 130 µm.
However, Bergo discloses in paragraph 96 that the dimensions of individual microwells are selected according to the dimensions of individual beads to be placed inside the corresponding microwells. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. opening angle, depth and/or diameter, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding claim 7, Bergo does not explicitly disclose wherein each microwell in the plurality of microwells comprises an opening angle of 17°.
 the dimensions of individual microwells are selected according to the dimensions of individual beads to be placed inside the corresponding microwells. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. opening angle and/or diameter, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding claim 8, Bergo does not explicitly disclose wherein each microwell in the plurality of microwells comprises a depth of about 40 µm, a diameter at the bottom of about 7 µm, and a diameter at the top of about 24 µm.
However, Bergo discloses the dimensions of individual microwells are selected according to the dimensions of individual beads to be placed inside the corresponding microwells. In an embodiment, the beads to be placed inside the corresponding microwells are approximately spherical and monodisperse. In an embodiment, the cylindrical microwells selected for accepting individual beads, which have a mean diameter of D, have depth that is not less than 0.3 x D and not greater than 2.0 x D. For example, microwells capable of accepting 90 micron beads should have depth not less than approximately 27 micron and not greater than approximately 180 micron. In an embodiment, the cylindrical microwells for accepting individual beads, which have a mean diameter of D, have diameter that is not less than 1.2 x D and not greater than 2.5 x D. For example, microwells capable of accepting 90 micron beads should have diameter not less than approximately 108 micron and not greater than approximately 225 micron.) as discussed in at least paragraphs 96-97 and 287-288. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. depth and/or diameter, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).                                                                                                                                  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/LYDIA EDWARDS/Examiner, Art Unit 1796